                                           Case 3:20-cv-02348-RS Document 16 Filed 08/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        GARY GRUBBS,
                                   7                                                   Case No. 20-cv-02348-RS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                      ORDER REOPENING ACTION
                                   9
                                        Y. SAMARA, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal civil rights action is REOPENED. The Clerk is directed to modify the
                                  14   docket accordingly. This action was dismissed because plaintiff had not complied with the
                                  15   Court’s instructions to file an application to proceed in forma pauperis (IFP) or pay the
                                  16   filing fee. (Order of Dismissal, Dkt. No. 11.) He also had not filed an amended complaint
                                  17   as instructed. (Id.) Plaintiff since has filed an IFP application and an amended complaint.
                                  18   (Dkt. Nos. 13 and 14.)
                                  19          The judgment and the order of dismissal are VACATED. (Dkt. Nos. 11 and 12.)
                                  20   The IFP application and the amended complaint will be reviewed in separate orders.
                                  21          IT IS SO ORDERED.
                                  22                 19 2020
                                       Dated: August ___,
                                                                                        _________________________
                                  23
                                                                                            RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
